 Exhibit 10.51

 

WARRANT TERMINATION AGREEMENT

 

This WARRANT TERMINATION AGREEMENT (the “Agreement”) is made effective November
19, 2015 (“Effective Date”), by and between OmniComm Systems, Inc., a Delaware
corporation (the “Company”), and Cornelis F. Wit, Chief Executive Officer and
Director of the Company (the “Warrant Holder”). The Warrant Holder and the
Company will be referred to singly as a “Party” and collectively as the
“Parties.”

 

WHEREAS, the Company granted to Warrant Holder the right to purchase an
aggregate of 29,363,517 shares of the Company’s common stock at a purchase price
of $.25 per share pursuant to certain warrants (the “Warrants”), set forth in
Exhibit A attached hereto;

 

WHEREAS, in the consideration of the Company satisfying an aggregate $7,339,000
principal amount of certain promissory notes and convertible debentures (“Debt”)
set forth in Exhibit A attached hereto, the Parties have agreed to terminate the
Warrants.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, it is hereby agreed as follows:

 

1. Acknowledgments. The Warrant Holder acknowledges that contemporaneously
herewith the Debt has been satisfied in full.

 

2.     Termination of Warrants. It is agreed and acknowledged that as of the
Effective Date, the Warrants shall be terminated in full and rendered null and
void, and all past, current, or future obligations of the Parties under the
Warrant shall be extinguished. The Warrant Holder will return the original of
the Warrants for cancellation by the Company on the Effective Date. The Warrant
Holder acknowledges and agrees that as of the Effective Date, he shall have no
surviving right, title or interest in or to the Warrants, or any shares
purchasable thereunder.

 

3. Release, Waiver and Covenant Not to Sue. In consideration of the mutual
covenants and agreements contained in this Agreement, each Party hereby
releases, waives and forever discharges the other Party and each of its
affiliates and their respective members, shareholders, officers, directors, and
employees (collectively, “Representatives”), from any and every action, cause of
action, complaint, claim, demand, administrative charge, legal right,
compensation obligation, damages (including exemplary or punitive damages),
benefits, liability, costs and/or expenses (including attorneys’ fees), that
such Party has, may have, or may be entitled to against the other Party, whether
legal, equitable or administrative, whether known or unknown, whether past,
current or future, which arise directly or indirectly out of, or are related in
any way to, the Warrants. This Agreement is intended as a general release,
representing a full and complete disposition and satisfaction of the Parties’
real or alleged legal obligations to each other relating to, arising from or
connected with the Warrants.

 

4. Representations and Warranties. The Warrant Holder represents and warrants
that (a) he has not exercised or purported to exercise the Warrants in whole or
in part to purchase any shares of the Company’s common stock, (b) he is the sole
owner and holder of the Warrants, and has not assigned, transferred, sold,
pledged, conveyed or otherwise disposed of (or attempted any of the foregoing
with respect to) the Warrants or any shares purchasable thereunder and (c) has
the power and authority to execute and deliver this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5. Entire Agreement. This Agreement contains and comprises the entire agreement
and understanding between the Parties, that no other representation, promise,
covenant or agreement of any kind whatsoever has been made to cause any Party to
execute this Agreement, and that all agreements and understandings between the
Parties are embodied and expressed herein. The Parties also agree that the terms
of this Agreement shall not be amended or changed except in writing and signed
by a duly authorized representative of each Party. The Parties further agree
that this Agreement shall be binding on and inure to the benefit of each Party,
their successors and assigns.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provisions or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

 

11. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
but one and the same instrument. Scanned or facsimile signatures shall be
treated as originals for all purposes.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

COMPANY:     WARRANT HOLDER:  

OmniComm Systems, Inc.

 

 

 

 

         

/s/ Thomas E. Vickers

 

 

/s/ Cornelis F. Wit

 

Thomas E. Vickers

 

 

Cornelis F. Wit

 

Chief Financial Officer

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

   

EXHIBIT A

 

Warrants and Debt 

   

Round

Type

 

Principal

   

Warrants

   

Warrant Exercise Price

   

Warrants

Cancelled

   

Prommsisory Principal Paydown

 

Dec-08

Convert

  $ 4,475,000       8,950,000     $ 0.60       -     $ (420,000 )

Sept 2009

Convert

  $ 1,100,000       4,400,000     $ 0.25       1,900,000     $ -  

Dec-09

Convert

  $ 1,440,000       5,760,000     $ 0.25       5,760,000     $ -  

Q1-2011

Promissory

  $ 2,860,000       11,467,517     $ 0.25       11,467,517     $ (2,860,000 )

Q-4-2011

Promissory

  $ 1,600,000       6,400,000     $ 0.25       400,000     $ (1,600,000 )

Q1-2013

Promissory

  $ 529,000       2,116,000     $ 0.25       2,116,000     $ (529,000 )

Q1-2014

Promissory

  $ 980,000       3,920,000     $ 0.25       3,920,000     $ (980,000 )

Q1 2015

Promissory

  $ 950,000       3,800,000     $ 0.25       3,800,000     $ (950,000 )       $
13,934,000       46,813,517               29,363,517     $ (7,339,000 )

 